DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 19 January 2022. Claims 1, 2, 6-7, 10, 13, and 16-20 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 19 January 2022 have been fully considered and are addressed as follows:

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 19 August 2021, Applicant provides the following remarks:

"…Applicant respectfully submits that claim 1 does not fall within one of the three categories of abstract idea outlines un Prong 1 of Step 2A. Claim 1 does not recite mathematical relationships...Claim 1 is also no directed to a mental process, nor can claim [1] be practically performed in the human mind...Claim 1 also does not recite a fundamental economic principle...for managing personal behavior or relationships between people, and thus, does not claim subject matter that falls within the category of certain method of organizing human activity… "

Applicant further remarks:

“…even if Applicant were to concede...that claim 1 is limited to one of the above groupings...the additional elements recited in the claim integrate the claim into a practical application of the judicial exception and thus recite patent eligible subject matter under Prong 2 Step 2A of the 2019 Guidance…”

Applicant remarks:

“...Here, the claimed invention solves technical problems related to improving the matching of customer with CSAs....The data processing system recited in claim 1 overcome the shortcomings of these prior art system by analyzing the usage logs of one or more software products to predict the typical working hours for the customer...the data processing system is able to both more accurately predict the working hours of the customer and select a CSA that has a work schedule that is most similar to the customer’s work schedule...”

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. As an initial matter, Applicant appears to take the position that a claim must present an abstract idea that is encompassed or “limited to” only one of the categories of abstract idea presented in the 2019 Guidance in order to be considered and abstract idea un Step 2A prong 1. Examiner respectfully notes that this is not a requirement of the 2019 PEG and multiple categories of ineligible subject matter can be applied to a claim to establish that the claimed invention is directed to ineligible subject matter.

In further response, Examiner respectfully maintains that the claimed invention remains directed to ineligible subject matter under the 2019 PEG. Specifically, the claim(s) is/are directed to the abstract idea of reordering a queue of customer service ambassadors (CSA’s) based on a calculated compatibility score between CSA’s and a customer, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed servers to organize customer service agents in queues and in an order indicative of an expected compatibility with customers, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., arranging and directing interactions between service ambassadors and customers).

Examiner directs Applicant’s attention to the claim limitations of representative claim 10. In particular claim 10 includes “...receiving... a service request for technical assistance from the customer, the service request including a customer identifier associated with the customer; accessing...customer information data to obtain estimated working hours information for the customer; accessing...information comprising a queue identifying a plurality of CSAs that are available to provide technical assistance to the customer and estimated working hours information for each of the plurality of CSAs; reordering...the queue identifying the plurality of CSAs based on the compatibility scores of each of the CSAs; sending...to the...CSA...an identification of the customer and the service request...”. With respect to the enumerated groupings, matching of agents and customer to facilitate a customer interaction and fulfill a service request are reasonably understood be an embodiment of interactions between people. Reasonably, from the above limitations, one would conclude that the matching of agents and customers based on compatibility and organizing the agents into a queue is a form of facilitating interactions between people and/or advertising and marketing. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 10 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of facilitating an interaction between a service agent and a customer which is reasonably categorized as organizing human activities, as set forth in the 2019 PEG. 

Examiner further maintains that “...analyzing...the estimated working hours information for the customer and the estimated working hours information for each of the plurality of CSAs to produce a compatibility score for each CSA, the compatibility score for a respective one of the CSAs providing an indication of how closely the working hours of the customer and of the respective one of the CSAs align...” and producing “...a compatibility score...”  is/are performable by human mental processing and/or performance of a mathematical process, i.e., calculating a score. 

As presented by amendment, claim 10 now recites “...determining that estimated working hours is not available for the customer...” and “...analyzing the usage logs to generate a prediction of the estimated working hours of the customer...”. Respectfully, absent further clarification of the processing steps executed by the recited processor and instructions, one of ordinary skill in the art would be capable of analyzing working hours for two parties and determine an overlap or compatibility between the two parties by applying human mental processing. Further, given an equation/relationship, one of ordinary skill could reasonably calculate a compatibility score performing a mathematical process using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 10 as presented by amendment, includes: (1) a data processing system; (2) processor; and (3) network connection. With respect to these potential additional elements, the claimed “data processing system” is identified as receiving signals and accessing customer and CSA information from memory. The claimed “processor” is identified as analyzing the estimated working hours to produce a compatibility score, reordering the queue based on the compatibility scores, and selecting a CSA. The “network connection” is identified as employed in the receiving and sending signals. 

As presented, the function(s) reasonably attributable to the claimed “data processing system”, “processor”, and “network connection” are limited to receiving data or information via a network (e.g., accessing usage logs and queue information), storing and retrieving information from a memory (e.g., accessing usage logs and queue information) and performing tasks that are otherwise performable in the human mind (e.g.,  calculating scores and analyzing working hours and use logs).
Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of reordering a queue of customer service ambassadors (CSA’s) based on a calculated compatibility score between CSA’s and a customer using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed reordering a queue of customer service ambassadors (CSA’s) based on a calculated compatibility score between CSA’s and a customer benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 


[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive. The rejection(s) has/have been withdrawn.




Claim Rejections - 35 USC § 112

[4]	Previous rejection(s) of claims 2, 6-7, 11, 13, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been overcome by the amendments to the subject claims and is/are withdrawn.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are addressed as follows:

[i]	Previous rejection(s) of claims 16-20 under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory transitory storage media/devices has/have been overcome by the amendments to the subject claims and is/are withdrawn.


[ii]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 10, and 16 are directed to a system, a method, and memory device, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 10, and 16 are determined to be directed to ineligible subject matter based on the following analysis/guidance:


Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 10, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of reordering a queue of customer service ambassadors (CSA’s) based on a calculated compatibility score between CSA’s and a customer, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed servers to organize customer service agents in queues and in an order indicative of an expected compatibility with customers, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., arranging and directing interactions between service ambassadors and customers).
 
Further limitations are directed to ineligible Mathematical Concepts and to processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 10. In particular, claim 10 includes: “...receiving... a service request for technical assistance from the customer, the service request including a customer identifier associated with the customer; accessing...customer information data to obtain estimated working hours information for the customer; accessing...information comprising a queue identifying a plurality of CSAs that are available to provide technical assistance to the customer and estimated working hours information for each of the plurality of CSAs; reordering...the queue identifying the plurality of CSAs based on the compatibility scores of each of the CSAs; sending...to the...CSA...an identification of the customer and the service request...”.
Considered as an ordered combination, the steps/functions of claim 10 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of managing and directing human interactions, which is an ineligible concept of Organizing Human Activity, as set forth in the aforementioned 2019 PEG. 

Further, under the revised guidance, performance of mathematical concepts in the abstract and mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 10 recites: “...analyzing...the estimated working hours information for the customer and the estimated working hours information for each of the plurality of CSAs to produce a compatibility score for each CSA, the compatibility score for a respective one of the CSAs providing an indication of how closely the working hours of the customer and of the respective one of the CSAs align...”. 

Respectfully, absent further clarification of the processing steps executed by the recited processor and instructions, one of ordinary skill in the art would be capable of analyzing working hours for two parties and determine an overlap or compatibility between the two parties by applying human mental processing. Further, given an equation/relationship, one of ordinary skill could reasonably calculate a compatibility score using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Additional elements of claim 10 that potentially integrate the exception include the “data processing system”, “processor”, and the “network connection”. Claim 10 further indicates, generally, that the claimed method is “performed by a data processing system” as designated in the preamble. With respect to these potential additional elements, the claimed “data processing system” is identified as receiving signals and accessing customer and CSA information from memory. The claimed “processor” is identified as analyzing the estimated working hours to produce a compatibility score, reordering the queue based on the compatibility scores, and selecting a CSA. The “network connection” is identified as employed in the receiving and sending signals. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., a signal is received, data is accessed, information is analyzed and a score is calculated etc.) as associated with a respective “system” or “processor”. Beyond the general statement that the steps are performed “by a processor” or “via a network”, and information is stored by the system, the limitations provide no further clarification with respect to the functions performed by the “system” and “processor” in producing the claimed result. A recitation of “by a processor” or “by the system”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general tie to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  analyzing information and calculating a score), and sending and receiving information over a network. 

Accordingly, claim 20 is reasonably understood to be conducting standard, and formally manually performed process of reordering a queue of customer service ambassadors (CSA’s) based on a calculated compatibility score between CSA’s and a customer using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from memory and transmitting information or data over a computer network. The claimed reordering a queue of customer service ambassadors (CSA’s) based on a calculated compatibility score between CSA’s and a customer benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0209612, Examiner notes paragraphs [0072]-[0079]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) send and receive signals; (2) access customer and CSA information from memory; (3) analyze information to determine a score; (4) reorder a queue; and (5) select a CSA from the queue. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., signals); (2) storing and retrieving information and data from a generic computer memory (e.g., customer and CSA information); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., analyze data and calculate a score). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of reordering a queue of customer service ambassadors (CSA’s) based on a calculated compatibility score between CSA’s and a customer. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., reordering a queue of customer service ambassadors (CSA’s) based on a calculated compatibility score between CSA’s and a customer, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of reordering a queue of customer service ambassadors (CSA’s) based on a calculated compatibility score between CSA’s and a customer benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 16 are directed to an apparatus/system and computer-executable instructions stored on a memory device for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-9, 11-15, and 17-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea. In particular, claims 2-3, 11-12, and 17-18 provide further specificity with respect to the analysis and calculation of score but fail to provide further technical functions for analysis under Step 2A prong 2 or Step 2B of the 2019 PEG. Claims 4-9, 13-15, and 19-20 provide additional reordering of the queue(s) including splitting and appending queues and provide additional limitations directed to selecting task records for analysis. These claims fail to provide further technical functions for analysis under Step 2A prong 2 or Step 2B of the 2019 PEG.   

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 102

[5]	Previous rejection(s) of claim(s) 1-2, 10-11, and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Rath (United States Patent Application Publication No. 2021/0014136) have/has been overcome by the amendments to the subject claims and is/are withdrawn.

Allowable Subject Matter

[6]	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gitlevich et al., FLEXIBLE CAPACITY IN AN ELECTRONIC ENVIRONMENT, United States Patent Application Publication No. 2020/0364723, paragraphs [0051]-[0052][0061]-[0062]: Relevant Teachings: Gitlevich et al. disclose a system and method which matches customers to support agents based on a scoring system. The system/method includes a capacity score for the agent employee that indicates if the agent/employee has capacity in their schedule to service the customer’s request. Gitlevich does not appear to assess customer work schedules in the matching process. 
Duffy et al., AUTOMATED CUSTOMER SERVICE MATCHING METHODOLOGY, United States Patent Application Publication No. 2010/0211428, paragraphs [0024]-[0025][0036]-[0037]: Relevant Teachings: Duffy discloses a system and method which utilizes a profile-based matching methodology to match customer to support employees. The system/method includes assessment of employee work schedules. Duffy does not appear to assess customer work schedules in the matching process. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/            Primary Examiner, Art Unit 3683